18-13648-smb     Doc 685    Filed 04/03/19 Entered 04/03/19 20:55:10         Main Document
                                         Pg 1 of 42


 PAUL HASTINGS LLP
 G. Alexander Bongartz, Esq.
 200 Park Avenue
 New York, New York 10166
 Telephone:    (212) 318-6000
 Facsimile:    (212) 319-4090
 alexbongartz@paulhastings.com

 -and-

 PAUL HASTINGS LLP
 Chris L. Dickerson (admitted pro hac vice)
 Mark D. Pollack (pro hac vice admission pending)
 Nathan S. Gimpel (admitted pro hac vice)
 Michael C. Whalen (pro hac vice admission pending)
 71 S. Wacker Drive, Suite 4500
 Chicago, Illinois 60606
 Telephone:     (312) 499-6000
 Facsimile:     (312) 499-6100

 Counsel for Macquarie Rotorcraft Leasing Holdings Limited

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

                                              )
  In re                                       )       Chapter 11
                                              )
  WAYPOINT LEASING HOLDINGS LTD.,             )       Case No. 18-13648 (SMB)
  et al.,                                     )
                                              )
                              Debtors.        )       Jointly Administered
                                              )
                                              )
  MACQUARIE ROTORCRAFT LEASING                )
  HOLDINGS LIMITED,                           )
                                              )
                              Plaintiff,      )
                                              )
                      v.                      )       Adversary Proceeding No. 19-_________
                                              )
  LCI HELICOPTERS (IRELAND)                   )
  LIMITED,                                    )
                                              )
                              Defendant.      )
                                              )
18-13648-smb      Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10            Main Document
                                            Pg 2 of 42



                                  ADVERSARY COMPLAINT

        Plaintiff Macquarie Rotorcraft Leasing Holdings Limited (“Macquarie” or “Plaintiff”),

 for its Adversary Complaint (this “Complaint”) against Defendant LCI Helicopters (Ireland)

 Limited (“LCI” or “Defendant”), allege as follows:

                                        INTRODUCTION

        1.      This case results from LCI’s brazen disregard of explicit confidentiality

 obligations to which it was and remains contractually obligated and the resultant damages caused

 thereby. More specifically, the Defendant engaged in discussions with third parties, contrary to

 its contractual promises, to purchase assets belonging to Waypoint Leasing Holdings Ltd.

 (“Waypoint”) and certain of its subsidiaries and affiliates, as debtors and debtors in possession

 (collectively, the “Debtors”), thereby causing substantial damages to the Plaintiff and its

 business.

        2.      Although the Defendant willingly entered into a non-disclosure agreement with

 Waypoint on August 29, 2018, attached as Exhibit A (the “NDA”), and although the Defendant

 knew of its obligations under the NDA—including the strict requirement in section 4 of the NDA

 that it may only engage in discussions with any person or entity other than the Debtors’ financial

 advisor regarding the purchase of any of the Debtors’ assets upon receiving explicit prior

 permission to do so—the Defendant disregarded its obligations and actively pursued such

 discussions. To make matters worse, the Debtors and Macquarie repeatedly cautioned the

 Defendant that its actions violated the NDA and warned that legal action would be necessary if

 the Defendant did not cease and desist immediately. It chose to ignore such warnings.

        3.      Simply put, the Defendant knowingly engaged in discussions forbidden by the

 NDA without seeking or obtaining the advance approvals to do so as required by the



                                                  2
18-13648-smb      Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10            Main Document
                                            Pg 3 of 42


 unambiguous terms of the NDA. As a result, the Defendant benefitted from its misconduct and

 now possesses assets to which it is not entitled.

                                  JURISDICTION AND VENUE

        4.      The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 157

 and 1334 and the Amended Standing Order of Reference from the United States District Court

 for the Southern District of New York, dated January 31, 2012. Venue is proper in this Court

 pursuant to 28 U.S.C. § 1409.

        5.      This adversary proceeding is commenced pursuant to Rule 7001 of the Federal

 Rules of Bankruptcy Procedures (the “Bankruptcy Rules”). Pursuant to Bankruptcy Rule 7008,

 Plaintiff consents to the entry of final orders and judgments by this Court in connection with this

 Complaint.

        6.      This Court retained jurisdiction to hear and determine all matters, including

 adjudication of any disputes, relating to and arising from the implementation of the Order

 (I) (A) Approving Purchase Agreement among Debtors and Successful Credit Bidder,

 (B) Authorizing Sale of Certain of Debtors’ Assets Free and Clear of Liens, Claims,

 Encumbrances, and Other Interests, (C) Authorizing Assumption and Assignment of Certain

 Executory Contracts and Unexpired Leases in Connection Therewith, and (D) Granting Related

 Relief, and (II) Authorizing Debtors to Take Certain Actions with Respect to Related

 Intercompany Claims in Connection Therewith [Docket No. 525] (the “Sale Order”) and the

 Order Approving (A) Bidding Procedures, (B) Bid Protections, (C) Form and Manner of Notice

 of Cure Costs, Auction, Sale Transaction, and Sale Hearing, and (D) Date for Auction, If

 Necessary, and Sale Hearing [Docket No. 159] (the “Bidding Procedures Order”).




                                                     3
18-13648-smb       Doc 685       Filed 04/03/19 Entered 04/03/19 20:55:10                    Main Document
                                              Pg 4 of 42


        7.      Pursuant to paragraph 10 of the NDA, LCI irrevocably and unconditionally

 consented to submit to the exclusive jurisdiction of this Court for any lawsuits, actions, or other

 proceedings arising out of or relating to the NDA.

                                                  PARTIES

        8.      Plaintiff Macquarie is a wholly owned subsidiary of Macquarie Group Limited

 (“Macquarie Group”), a multinational financial services group providing asset management,

 finance, banking, advisory, risk, and capital services. Macquarie Group is headquartered in

 Australia and is listed on the Australian Securities Exchange.

        9.      Upon information and belief, Defendant LCI is a privately owned aircraft lessor

 founded in 2004. LCI is owned by the Libra Group, a privately held international conglomerate

 operating in the aviation, energy, hospitality, real estate, and shipping industries, among others.

                                             BACKGROUND

                        The Waypoint Non-Disclosure Agreement with LCI

        10.     On November 25, 2018, the Debtors filed voluntary cases under chapter 11 of the

 Bankruptcy Code (the “Chapter 11 Cases”).

        11.     Prior to the filing of the Chapter 11 Cases, the Debtors engaged in an out-of-court

 sale and marketing process for substantially all of their assets. LCI was involved in the bidding

 process and, accordingly, executed the NDA on August 29, 2018.

        12.     The NDA allowed LCI to obtain Confidential Information1 from Waypoint

 relevant to the sale of certain of the Debtors’ assets. The NDA significantly restricted the

 information provided by Waypoint that LCI could consider during the sale process and in

 contemplation of acquiring the Debtors’ assets as well as the purposes for which such



 1
        Capitalized terms used but not defined herein shall have the meanings ascribed to them in the NDA.


                                                       4
18-13648-smb        Doc 685       Filed 04/03/19 Entered 04/03/19 20:55:10                      Main Document
                                               Pg 5 of 42


 information could be used. In executing the NDA, LCI agreed to use such Confidential

 Information “solely for the purpose of evaluating and participating in discussions with the

 Company2 regarding, a possible Transaction and for no other purpose.” NDA § 2 (emphasis

 added). The NDA defines Confidential Information as:

                 . . . all notes, memoranda, summaries, analyses, compilations, forecasts,
                 data, studies, interpretations or other documents or materials prepared by
                 the Company or its Representatives, or [LCI] or [its] Representatives,
                 which use, contain, reflect or are based upon or derived from, in whole or
                 in part, information furnished to [LCI] or [its] Representatives by or on
                 behalf of the Company.

 Id. § 1(a).

      LCI’s Violations of the NDA’s Restrictions on the Use of Confidential Information

         13.     Under the NDA, Confidential Information excluded information that “becomes

 available to [LCI] on a non-confidential basis from a source other than the Company or any of its

 Representatives,” with the important caveat “that such source is not known by you (after

 reasonable inquiry) to be bound by a contractual, legal or fiduciary obligation of

 confidentiality to the Company or any other party with respect to such information.” Id.

 (emphasis added).

         14.     Upon information and belief, LCI has continuously possessed, and still possesses,

 Confidential Information, and used such Confidential Information to evaluate proposed

 acquisitions of certain of the Debtors’ assets outside of the Court-ordered sale process, in

 violation of the NDA, and to consummate such acquisitions.

                                  Lombard Acquires the WAC9 Assets

         15.     On December 21, 2018, the Bankruptcy Court entered the Bidding Procedures

 Order approving global bidding and sale procedures, substantially in the form attached to the


 2
         “Company,” as defined in the NDA, generally refers to Waypoint and its subsidiaries.


                                                        5
18-13648-smb       Doc 685       Filed 04/03/19 Entered 04/03/19 20:55:10                   Main Document
                                              Pg 6 of 42


 Bidding Procedures Order as Exhibit 1, in connection with the sale or disposition of substantially

 all of the Debtors’ assets.

        16.     The Bidding Procedures Order authorized each Waypoint Asset Co debt facility

 (“WAC”) agent (each, a “WAC Facility Agent”) to submit “either a streamlined credit bid (a

 ‘Streamlined Credit Bid’) or a standard credit bid (a ‘363(k) Credit Bid’ and together with a

 Streamlined Credit Bid, a ‘Credit Bid’).” See Bidding Procedures Order, Ex. 1, at 12.

        17.     Lombard North Central plc (“Lombard”), the sole lender and agent of the

 Waypoint Asset Co 9 Limited (“WAC9”) secured debt facility, submitted a Streamlined Credit

 Bid (the “Lombard Credit Bid”) for (a) 100 percent of the equity interests of WAC9 and its

 subsidiaries and (b) all profit participating notes issued by the subsidiaries of WAC9 being

 transferred pursuant to the transaction. The aggregate consideration comprised, inter alia, a

 credit bid for 100 percent of the obligations under the WAC9 credit facility.

        18.     On January 23, 2019, the Debtors filed a notice [Docket No. 297] that the

 Lombard Credit Bid was successful.

                       LCI’s Violation of the NDA’s No-Contact Provisions

        19.     Section 4 of the NDA contains the following provision imposing certain no-

 contact obligations on LCI:

                [LCI] further agree[s] that, without the prior written consent of
                Houlihan Lokey,3 neither [LCI] nor any of [its] Representatives shall,
                directly or indirectly, initiate, solicit or maintain, or cause to be
                initiated solicited or maintained, contact with any officer, director,
                employee, any person known to [LCI] to be a former (within the past
                twelve (12) months) employee of the Company or its affiliates,
                stockholder, creditor, affiliate, supplier, distributor, vendor, customer,
                provider, agent, regulator (other than as permitted in Section 2(b) [of the
                NDA]) or other commercial counterparty of the Company or any
                subsidiary of the Company regarding the Company or its business,

 3
        Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) has served as the Debtors’ investment banker in the
        Chapter 11 Cases.


                                                       6
18-13648-smb       Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10            Main Document
                                             Pg 7 of 42


                financial condition, operations, strategy, prospects, assets, or liabilities
                (except as such communications regarding the Company’s business,
                financial condition, operation, strategy, prospects, assets or liabilities may
                occur in the ordinary course of business on matters unrelated to, and
                otherwise not in connection with, the Possible Transaction) or concerning
                any Confidential Information, any Transaction Information or any
                Possible Transaction.

 Id. at § 4 (emphasis added).

        20.     As such, the NDA bars LCI from making contact with any creditor of the Debtors

 regarding the Debtors’ assets, without first obtaining express written permission to do so from

 Houlihan Lokey.

        21.     Despite this prohibition, a Lombard representative admitted on the Court’s record

 that Lombard and LCI had made improper contact regarding LCI’s acquisition of WAC9 assets.

 In addition to making improper contact, upon Plaintiff’s information and belief, LCI furthermore

 received confidential information, originally compiled by Waypoint, from Lombard during the

 Debtors’ sale process. LCI moreover, upon information and belief, has continuously possessed,

 and continues to possess, that Confidential Information and has improperly used such

 information to evaluate, and to ultimately consummate, acquisitions of certain of the Debtors’

 assets outside of the Court-ordered sale process.

        22.     On February 11, 2019, Lombard filed an affidavit by its representative

 Ms. Jacqueline McDermott in the Chapter 11 Cases [Docket No. 410] (the “Lombard

 Affidavit”). Paragraph 6 of the Lombard Affidavit stated:

                Lombard is discussing with its servicer [LCI] a subsequent transaction
                pursuant to which the Designated Transferee and/or the underlying
                business would be recapitalized and sold to the servicer. Neither
                Lombard, the Designated Transferee, or the servicer have reached an
                agreement or arrangement with respect to this subsequent sale, but
                discussions continue and a subsequent sale could occur soon after
                consummation of Lombard’s credit bid if outstanding items are resolved
                and a binding agreement is reached among the parties.



                                                     7
18-13648-smb      Doc 685     Filed 04/03/19 Entered 04/03/19 20:55:10             Main Document
                                           Pg 8 of 42


 Lombard Aff. at ¶ 6 (emphasis added).

        23.     On February 12, 2019, Ms. McDermott testified, under penalty of perjury, that:

 (a) the “servicer” referred to in the Lombard Affidavit was LCI; (b) at no time had the Debtors or

 Houlihan Lokey given permission to Lombard for Lombard to discuss with LCI the sale of

 WAC9 or its assets to LCI; and (c) at no time had the Debtors or Houlihan Lokey given

 permission to Lombard for Lombard to disclose to LCI information regarding WAC9 or its

 assets for the purposes of discussions relating to LCI purchasing WAC9 or its assets.

        24.     Also on February 12, 2019, Mr. Matthew Niemann (a senior representative of

 Houlihan Lokey) testified before this Court. Mr. Niemann testified that (a) he was aware of the

 NDA and (b) Houlihan Lokey never consented to LCI discussing a purchase of WAC9 or its

 assets from Lombard.

        25.     At the conclusion of testimony on February 12, 2019, the Court acknowledged

 Macquarie’s claim that the testimony indicated an apparent violation of the NDA, but

 specifically instructed that any claims for alleged wilful violations of the NDA should be left

 “for another day.” See Sale Hr’g Tr. [Docket No. 537], at 251–52.

              Macquarie’s Acquisition of the NDA Rights and Warnings to LCI

        26.     On December 7, 2018, Macquarie and certain of its affiliates entered into an

 agreement to purchase certain assets of Waypoint pursuant to that certain Stock and Asset

 Purchase Agreement [Docket No. 64, Ex. C] (the “Macquarie APA,” as amended, supplemented,

 or otherwise modified). The Macquarie APA initially contemplated the sale of substantially all

 of the Debtors’ assets to Macquarie in consideration of approximately $650 million, plus the

 assumption of certain assumed liabilities.

        27.     As of March 13, 2019, Macquarie closed its acquisition of the assets in the

 Macquarie APA that were not included in the Credit Bids, with a modified sale price to reflect


                                                  8
18-13648-smb      Doc 685     Filed 04/03/19 Entered 04/03/19 20:55:10            Main Document
                                           Pg 9 of 42


 the exclusion of the assets that were subject to the Credit Bids. The assets acquired by

 Macquarie included all of the Debtors’ rights and interests under the NDA, which Macquarie

 assumed. These rights and interests include any and all claims arising from any breach of the

 NDA. As such, as of March 13, 2019, all of LCI’s obligations under the NDA constitute

 obligations owed to Macquarie, and Macquarie has the right to enforce the NDA and seek

 redress for any breaches thereof.

        28.     The record of warnings to LCI stretches over the course of several months. First,

 on December 27, 2018, the Debtors made LCI aware that the Debtors believed LCI had received

 confidential information in violation of confidentiality agreements between the Debtors and their

 lenders (the “December Letter,” attached hereto as Exhibit B). Second, on February 14, 2019,

 Macquarie advised LCI of additional breaches of the NDA’s no-contact provisions and

 demanded that LCI immediately cease from any further violations of the NDA, including, but not

 limited to, making further contact with Lombard regarding the purchase of any assets of the

 Debtors (the “February Letter,” attached hereto as Exhibit C). Third, on March 14, 2019,

 Macquarie again advised LCI of its breaches of the NDA and again demanded that LCI cease

 and desist from any ongoing breaches of the NDA and to immediately bring itself into

 compliance with its contractual obligations thereunder (the “March Letter,” attached hereto as

 Exhibit D).

        29.     Notwithstanding these warnings, upon information and belief, LCI has purchased

 from Lombard, and continues to possess, the WAC9 assets in question, which transaction was

 consummated within days of Lombard’s acquisition of the assets from Waypoint. Specifically,

 upon information and belief, on March 7, 2019, LCI closed its purchase of the equity in the

 WAC9 assets. Simultaneously, certain directors of Waypoint Leasing UK 9A Limited resigned




                                                 9
18-13648-smb          Doc 685     Filed 04/03/19 Entered 04/03/19 20:55:10            Main Document
                                               Pg 10 of 42


 and were immediately replaced by employees of LCI and the Libra Group. Furthermore,

 Waypoint Leasing UK 9A changed its registered address to the Libra Group’s London location.

 All of these changes occurred merely 10 days after the closing of the equity purchase of the

 WAC9 entities by Lombard.

                                         CLAIMS FOR RELIEF

                                               COUNT I
                                Breach of the Non-Disclosure Agreement

         30.        Plaintiff repeats and re-alleges each and every allegation contained in the

 preceding paragraphs and incorporates them by reference as though fully set forth herein.

         31.        Plaintiff, as successor to the Debtors, and Defendant are parties to the NDA. The

 NDA is a valid and binding contract.

         32.        Plaintiff (and the Debtors) have fully performed their obligations under the NDA.

         33.        LCI breached the confidentiality and no-contact provisions of the NDA through

 its improper contact with Lombard regarding LCI’s acquisition of WAC9 assets.

         34.        LCI’s breaches of the NDA have caused damage to Plaintiff in an amount to be

 proven at trial.

         35.        In defiance of the Plaintiff’s repeated objections, LCI’s past and continuing

 breaches are wilful and blatant. Accordingly, the Plaintiff seeks relief in the form of specific

 performance of the return of any and all Confidential Information as well as compensatory and

 indirect, incidental, special, and/or punitive damages in an amount to be determined at trial.

                                              COUNT II
                             Tortious Interference with Business Relations

         36.        Plaintiff repeats and re-alleges each and every allegation contained in the

 preceding paragraphs and incorporates them by reference as though fully set forth herein.




                                                     10
18-13648-smb       Doc 685     Filed 04/03/19 Entered 04/03/19 20:55:10              Main Document
                                            Pg 11 of 42


        37.     The Plaintiff had engaged in discussions with the Debtors regarding the

 acquisition of substantially all of the Debtors’ assets—including the WAC9 assets—and

 executed a stalking-horse sale agreement, subject to certain eligible credit bids, to this

 effect. The Macquarie APA, as approved by the Sale Order, ultimately did not include the

 WAC9 assets due to LCI’s interference—despite the Plaintiff’s continued interest in those

 assets. But for LCI’s interference, the Plaintiff would have purchased the WAC9 assets as

 initially contemplated.

        38.     LCI intentionally breached its obligations under the NDA by failing to adhere to

 its no-contact and confidentiality provisions.

        39.     LCI’s breaches of its obligations had the result of enabling Lombard’s purchase of

 the WAC9 assets, with the intention of then reselling those assets to LCI.

        40.     Such breaches interfered with Plaintiff’s ability to fully and fairly participate in

 the WAC9 asset sale process and subsequent resale by Lombard.

        41.     The Plaintiff has been harmed by this lost opportunity as a direct and proximate

 result of LCI’s breach of its NDA obligations.

        42.     LCI’s conduct set forth herein was fraudulent, wanton, malicious, or wilful in

 complete disregard of the Plaintiff’s rights. Accordingly, the Plaintiff seeks relief in the form of

 compensatory and indirect, incidental, special, and/or punitive damages in an amount to be

 determined at trial.



                            [Remainder of Page Intentionally Left Blank]




                                                  11
18-13648-smb      Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10           Main Document
                                            Pg 12 of 42


                                        PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays for relief and judgment as follows:

        Awarding compensatory damages in favor of the Plaintiff against Defendant LCI for all

 damages sustained as a result of Defendant’s wrongdoing, in an amount to be proved at trial,

 including interest thereon;

        Awarding damages in favor of the Plaintiff against Defendant LCI for all damages

 sustained as a result of Defendant’s unjust enrichment, in an amount to be proved at trial,

 including interest thereon;

        Awarding the Plaintiff indirect, incidental, special, and/or punitive damages where such

 damages are available;

        Awarding injunctive relief precluding Defendant LCI from using improperly obtained

 Confidential Information to purchase any assets sold pursuant to any Credit Bids or further

 retaining or utilizing the Confidential Information;

        Awarding the Plaintiff reasonable costs and expenses incurred in this action, including

 attorneys’ fees and expert fees; and

        Such other and further relief as the Court may deem just and proper.


                           [Remainder of Page Intentionally Left Blank]




                                                 12
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10      Main Document
                                      Pg 13 of 42


 Dated: April 3, 2019              Respectfully submitted,
        New York, New York         /s/ G. Alexander Bongartz
                                   G. Alexander Bongartz, Esq.
                                   PAUL HASTINGS LLP
                                   200 Park Avenue
                                   New York, New York 10166
                                   Telephone:     (212) 318-6000
                                   Facsimile:     (212) 319-4090
                                   alexbongartz@paulhastings.com

                                   -and-

                                   Chris L. Dickerson (admitted pro hac vice)
                                   Mark D. Pollack (pro hac vice admission pending)
                                   Nathan S. Gimpel (admitted pro hac vice)
                                   Michael C. Whalen (pro hac vice admission pending)
                                   PAUL HASTINGS LLP
                                   71 South Wacker Drive, Suite 4500
                                   Chicago, Illinois 60606
                                   Telephone:     (312) 499-6000
                                   Facsimile:     (312) 499-6100

                                   Counsel to Macquarie Rotorcraft Leasing Holdings
                                   Limited




                                           13
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 14 of 42




                                   EXHIBIT A

                             Non-Disclosure Agreement
18-13648-smb         Doc 685       Filed 04/03/19 Entered 04/03/19 20:55:10       Main Document
                                                Pg 15 of 42

                                                                                  CONFIDENTIAL



                                       Waypoint Leasing Holdings Ltd.
                                    c/o Maples Corporate Services Limited
                                         PO Box 309, Ugland House
                                               Grand Cayman
                                                 KYI-1104
                                               Cayman Islands
             i°'
    August}( 2018

    LCI HELICOPTERS (IRELAND) LIMITED C / 0 LEASE CORPORATION INTERNATIONAL LIMITED
    6 G EORGE'S DOCK, IFSC
    D UBLIN l IRELAND

    DEAR LADIES AND GENTLEMEN:

             In connection with the consideration by LCI Helicopters (Ireland) Limited or any
    affiliate thereof ("you" or "your") of a possible negotiated transaction (the "Possible
    Transaction") with Waypoint Leasing Holdings Ltd., ("Target") and/or its direct and indirect
    subsidiaries (together with Target, the "Company") (each of you and the Company, a " ~,"
    and collectively, the "Parties"), the Company is prepared to make available to you certain
    information concerning the business, financial condition, operations, strategy, prospects,
    assets, liabilities and other non-public, confidential and/or proprietary information of the
    Company. In consideration for and as a condition to such information being furnished to you
    and your Representatives (as defined below), you agree that you and your Representatives
    will treat any information concerning the Company (whether prepared by the Company, its
    advisors or other Representatives or otherwise and irrespective of the form of
    communication) which has been or will be furnished , or otherwise made available, to you or
    your Representatives by or on behalf of the Company (collectively referred to as the
    "Confidential Information") in accordance with the provisions of this letter agreement (this
    "Agreement"), and to take or abstain from taking certain other actions hereinafter set forth.

             1. Confidential Information. (a) The term " Confidential Information" shall include
     all notes, memoranda, summaries, analyses, compilations, forecasts, data, studies,
     interpretations or other documents or materials prepared by the Company or its
     Representatives, or you or your Representatives, which use, contain, reflect or are based upon
     or derived from, in whole or in part, information furnished to you or your Representatives by
     or on behalf of the Company. The term "Confidential Information" does not include
     information that you can reasonably demonstrate (i) at the time of disclosure by you is
     generally available to the public other than as a result of a disclosure by you or your
     Representatives in breach of this Agreement, (ii) was within your possession prior to it being
     furnished to you or your affiliates or your respective Representatives by or on behalf of the
     Company; provided that the source of such information was not known by you (after
     reasonable inquiry) to be bound by a contractual, legal or fiduciary obligation of
     confidentiality to the Company with respect to such information, (iii) becomes available to
     you on a non-confidential basis from a source other than the Company or any of its
     Representatives; provided that such source is not known by you (after reasonable inquiry) to
     be bound by a contractual, legal or fiduciary obligation of confidentiality to the Company or
     any other party with respect to such information, or (iv) has been independently conceived or
     developed by you or your Representatives without use of or reference to, in whole or in part,



     WEIL:\96695162\8\79984.0003
18-13648-smb     Doc 685         Filed 04/03/19 Entered 04/03/19 20:55:10          Main Document
                                              Pg 16 of 42




    any Confidential Information or any information from a source known to you to be bound by
    a contractual, legal or fiduciary obligation of confidentiality to the Company or any of its
    affiliates, and not otherwise in breach of this Agreement.

               (b) For purposes of this Agreement:

                          (i)      "Representatives" shall mean:

                                       (A) with respect to you: your affiliates and your and such
                                          affiliates' members, general partners, managers,
                                          directors, officers, employees and professional advisors
                                          (including, without limitation, accountants, attorneys
                                          and financial advisors); provided that "Representatives"
                                          of you shall not include, without the Target's prior
                                          written consent: ( 1) any of your actual or potential
                                          bidding partners or equity financing sources, or (2) any
                                          of your actual or potential debt financing sources (the
                                          "Named Partners"), and provided further that the Target
                                          and its advisors hereby undertakes: (aa) to keep the
                                           identity of any such Named Partners confidential and
                                          not disclose to any third party without your prior
                                          consent, unless otherwise demonstrably public
                                           information, that you are working with any such Named
                                          Party in connection with the Possible Transaction (other
                                          than (x) if any of the Company or its Representatives is
                                          Legally Compelled to do so or (y) in connection with
                                           internal communications among the Company and its
                                          Representatives); and (bb) other than in the ordinary
                                          course of the Company's business, not to contact any
                                           such Named Partner in connection with a Possible
                                          Transaction with you, or discuss the Possible
                                          Transaction with you with such Named Partner without
                                           either you being present or your prior consent.

                                       (B) Notwithstanding the foregoing, nothing in this
                                           Agreement shall preclude the Company from contacting
                                           or discussing a Possible Transaction with you with any
                                           Named Partner if such Named Partner is an existing
                                           lender or debt financing source of the Company or any
                                           of its affiliates.

                                       (C) with respect to the Company: each of the Company's
                                          and its affiliates' respective directors, officers,
                                          employees, representatives and professional advisors
                                          (including, without limitation, accountants, attorneys
                                          and financial advisors).

                          (ii)      the term " person" shall be broadly interpreted to include the
                                    media and any corporation, partnership, group, individual or
                                    other entity; and



                                                                                                 2
18-13648-smb     Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10             Main Document
                                           Pg 17 of 42




                          (iii)   the term "affiliates" means any person directly or indirectly
                                  controlling or controlled by or under direct or indirect common
                                  control with such specified person; and for purposes of this
                                  definition, "control," as used with respect to any person, means
                                  the possession, directly or indirectly, of the power to direct or
                                  cause the direction of the management or policies of such
                                  person, whether through the ownership of voting securities, by
                                  agreement or otherwise (and the terms "controlling,"
                                  "controlled by" and "under common control with" have
                                  correlative meanings).

           2.   Use and Disclosure of Confidential Information.

             (a) You hereby agree that (i) you and your Representatives shall use the Confidential
    Information solely for the purpose of evaluating and participating in discussions with the
    Company regarding, a Possible Transaction and for no other purpose and (ii) for the period
    commencing upon the execution of this Agreement by both Parties and ending on the second
    (2nd) anniversary of the date of this Agreement or such earlier date as the Target or the
    Company ceases to be active in the helicopter leasing market, (such period, as it may be
    extended by mutual written agreement of the Parties, the "Confidentiality Period"), the
    Confidential Information will be kept confidential by you and your Representatives and that
    you and your Representatives will not disclose any of the Confidential Information to any
    third parties; provided that (A) you may make any disclosure of such information to which
    Target gives its prior written consent, (B) such information may only be disclosed to those of
    your Representatives who have a need to know such information for the sole purpose of
    evaluating a Possible Transaction on your behalf, who are provided with a copy of this
    Agreement and who agree to be bound by the applicable terms hereof to the same extent as if
    they were parties hereto, (C) you may disclose and discuss Confidential Information to your
    actual or potential bidding partners, equity financing sources or debt financing sources which
    Houlihan Lokey (as defined herein) has confirmed in good faith has also signed a
    confidentiality agreement with the Company or Target regarding the Possible Transaction
    with you, the Confidential Information and the Transaction Information (a "Permitted Third
    ~     ") and (D) subject to paragraph 2(c), you may make disclosure of such information to
    the extent Legally Compelled (as defined below) to do so (provided that such requirement did
     not arise from discretionary acts by you or your Representatives). In any event, you agree, at
     your sole expense, to (x) undertake reasonable precautions to safeguard and protect the
     confidentiality of the Confidential Information and Transaction Information (as defined
     below) (which shall be no less stringent than measures taken with respect to your own
     confidential and proprietary information and in any event no less than a reasonable degree of
     care), (y) be responsible for any breach of this Agreement by any of your Representatives,
     including, without limitation, any actions or inactions by your Representatives that would
     constitute a breach of this Agreement if such Representatives were parties hereto (it being
     understood that such responsibility shall be in addition to and not by way of limitation of any
     right or remedy the Company may have against your Representatives with respect to such
     breach), and (z) take all reasonable measures to restrain your Representatives from prohibited
     or unauthorized disclosure or use of the Confidential Information or Transaction Information.
     Notwithstanding the foregoing, the Company recognizes that you are a competitor of the
     Company in that you lease helicopters to many of the same customers, solicit many of the
     same potential or actual customers for the leasing of helicopters, borrow from many of the
     same financial institutions, in each case, as the Company and have business relationships


                                                                                                      3
18-13648-smb      Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10              Main Document
                                            Pg 18 of 42




    with many of the same manufacturers as the Company, and nothing contained in this
    Agreement shall in impair your ability to conduct your business with any third parties in the
    ordinary course so long as you do not, directly or indirectly, use, disclose or refer to the
    Possible Transaction, the Confidential Information or the Transaction Information in
    connection with such activities or otherwise in violation of this Agreement.

            (b) In addition, you agree that, without the prior written consent of Target, except as
    Legally Compelled (and provided that such requirement did not arise from discretionary acts
    by you or any of your Representatives that triggered such disclosure or requirement and only
    in compliance with paragraph 2(c)), you and your Representatives will not disclose to any
    other person (other than your Representatives or any other Permitted Third Party who have a
    need to know such information for the sole purpose of evaluating a Possible Transaction on
    your behalf) the fact that the Parties are considering a Possible Transaction, that this
    Agreement exists or the contents hereof, that the Confidential Information has been made
    available to you or your Representatives, that the Parties and their respective Representatives
    are engaged in discussions with respect to the matters contemplated by this Agreement, that
    discussions, negotiations or investigations are taking place or have taken place concerning a
    Possible Transaction or any of the terms, conditions or other facts with respect thereto
    (including, without limitation, the status thereof) (all of the foregoing being referred to as
    "Transaction Information"). Without limiting the generality of the foregoing, you further
    agree that neither you nor any of your affiliates (who are provided with or granted access to
    the Confidential Information or Transaction Information) will, directly or indirectly, share the
    Confidential Information or the Transaction Information with or enter into any agreement,
    arrangement or understanding that relates to the Possible Transaction, with any other person
    (in each case, other than your Representatives or Permitted Third Parties as permitted above),
    including, without limitation, other potential bidders, bidding partners or actual or potential
    source of equity or debt financing, the Company's lenders, or the Company's competitors
    without the prior written consent of Target and only upon such person executing a
    confidentiality agreement in favor of Target with terms and conditions consistent with this
    Agreement.

           (c) In the event that you or any of your Representatives are required by applicable
   law or regulation or by deposition, interrogatories, requests for information or documents in
   legal or administrative proceedings, subpoena, civil investigative demand or other similar
   legal process ("Legally Compelled") to disclose any of the Confidential Information or
   Transaction Information, you shall provide Target with prompt (and in any event prior to any
   disclosure) written notice to the extent not legally prohibited of the existence, terms and
   circumstances of any such requirement, including a list of any Confidential Information or
   Transaction Information that you intend (or any of your Representatives intend) to disclose so
   that the Company may seek a protective order or other appropriate remedy and/or waive
   compliance with the provisions of this Agreement. If, in the absence of a protective order or
   other remedy or the receipt of a waiver by Target, you or any of your Representatives are
   nonetheless, upon advice of outside counsel, Legally Compelled to disclose Confidential
   Information or Transaction Information or else stand liable for contempt or suffer other
   censure or penalty, you or your Representatives may, without liability hereunder, disclose
   only that portion of the Confidential Information or Transaction Information which such
   outside counsel advises is legally required to be disclosed; provided that (i) you exercise (and
   cause your Representatives to exercise) reasonable efforts, at Company's expense, to
   preserve the confidentiality of the Confidential Information and Transaction Information,
   including, without limitation, exercising reasonable efforts, at Company's expense, to obtain


                                                                                                  4
18-13648-smb     Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10               Main Document
                                           Pg 19 of 42




    an order or other reliable assurance that confidential treatment shall be accorded to such
    information and (ii) such disclosure was not caused by or resulted from a previous disclosure
    by you or any of your Representatives in violation of this Agreement. In no event will you or
    any of your Representatives oppose action by Target to obtain a protective order or other
    relief to prevent or narrow the disclosure of the Confidential Information and Transaction
    Information or to obtain reliable assurance that confidential treatment will be afforded the
    Confidential Information and Transaction Information and, if the Company seeks such an
    order, you agree to (and shall cause your Representatives to) cooperate as Target shall
    reasonably request at the Company's expense.

            3. Destruction of Confidential Information. If you determine you do not wish to
    proceed with a Possible Transaction, you will reasonably promptly notify the Company in
    writing of that decision. In that case or if requested by the Company or one of its
    Representatives, you will promptly (and in any event within ten (10) days of such event)
    return to Target or destroy or erase (including, without limitation, expunging all such
    Confidential Information or Transaction Information from any computer, system, server,
    word processor or other device containing such information) all Confidential Information and
    Transaction Information (and all copies, reproductions, summaries, analyses or extracts
    thereof or based thereon) furnished to you or your Representatives by or on behalf of the
    Company, including, without limitation, any materials prepared by you or your
    Representatives containing, based upon, reflecting or derived from Confidential Information
    or Transaction Information, and you shall deliver within ten (10) days of such request a
    certificate in writing executed by an authorized officer supervising the return or destruction
    that such return or destruction has occurred; provided that you and your Representatives may
    retain one copy of any Confidential Information or Transaction Information to the extent
    required to comply with legal or regulatory requirements or established document retention
    policies for use solely to demonstrate compliance with such requirements (and, to the extent
    such Confidential Information or Transaction Information is retained electronically, ordinary
    access thereto shall be limited to information technology personnel in connection with their
    information technology duties and shall solely be accessed to demonstrate compliance with
    legal or regulatory requirements). Notwithstanding the return, destruction or retention of the
    Confidential Information and Transaction Information, you and your Representatives will
    continue to be bound by your obligations of confidentiality, use restrictions and other
    obligations hereunder.

             4. Inquiries. You agree that Houlihan Lokey Capital, Inc. ("Houlihan Lokey") has
    responsibility for arranging appropriate contacts for due diligence in connection with the
    Possible Transaction and that (i) all communications regarding a Possible Transaction, (ii)
    requests for additional information and requests for facility tours, management or similar
    meetings in connection with a Possible Transaction, Confidential Information or Transaction
    Information, and (iii) discussions or questions regarding procedures with respect to a Possible
    Transaction will be submitted or directed only to Houlihan Lokey or such other person as
    may be expressly designated by Houlihan Lokey in writing, and not to any other
    Representative of the Company. You further agree that, without the prior written consent of
    Houlihan Lokey, neither you nor any of your Representatives shall, directly or indirectly,
    initiate, solicit or maintain, or cause to be initiated, solicited or maintained, contact with any
    officer, director, employee, any person known to you to be a former (within the past twelve
    (12) months) employee of the Company or its affiliates, stockholder, creditor, affiliate,
    supplier, distributor, vendor, customer, provider, agent, regulator (other than as permitted in
    Section 2(b) above) or other commercial counterparty of the Company or any subsidiary of


                                                                                                    5
18-13648-smb     Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10               Main Document
                                           Pg 20 of 42




    the Company regarding the Company or its business, financial condition, operations, strategy,
    prospects, assets or liabilities (except as such communications regarding the Company's
    business, financial condition, operation, strategy, prospects, assets or liabilities may occur in
    the ordinary course of business on matters unrelated to, and otherwise not in connection with,
    the Possible Transaction) or concerning any Confidential Information, any Transaction
    Information or any Possible Transaction.

            5. No Representations or Warranties; No Agreement.               You understand and
    acknowledge that neither the Company nor any of its Representatives make any
    representation or warranty, express or implied, as to the timeliness, accuracy or completeness
    of the Confidential Information or Transaction Information, including, without limitation, any
    projections, estimates, budgets or information relating to the assets, liabilities, results of
    operations, condition, customers, suppliers or employees of the Company. Under no
    circumstances is the Company obligated to provide or make available any information,
    including, without limitation, any Confidential Information, that in its sole and absolute
    discretion it determines not to provide. You agree that neither the Company nor any of its
    Representatives shall have any obligation or liability to you or to any of your Representatives
    on any basis (including, without limitation, in contract, tort, under federal or state securities
    law or otherwise) relating to or resulting from the use of the Confidential Information or
    Transaction Information (including but not limited to any obligation to update any
    Confidential Information or any Transaction Information). You agree that only those
    representations, covenants or warranties which are made in a final definitive agreement
    regarding a Possible Transaction, subject to such limitations and restrictions as may be
    specified therein (a "Definitive Transaction Agreement"), when, as and if executed, will be
    relied on by you or your Representatives and have any legal effect. You agree, and you agree
    to direct your Representatives, not to make or facilitate in the making of any claims
    whatsoever against the Company or any of its Representatives with respect to or arising out
    of: (i) a Possible Transaction, as a result of this Agreement, any other written or oral
     expression or otherwise; (ii) the participation of you and your Representatives in evaluating a
     Possible Transaction; (iii) the review or use of any Confidential Information or any
     Transaction Information or any errors therein or omissions therefrom; or (iv) any action taken
     or any inaction occurring in reliance on the Confidential Information or any Transaction
     Information, except and solely to the extent as may be included in any Definitive Transaction
     Agreement. You agree that unless and until a Definitive Transaction Agreement between the
     Company and you has been executed and delivered, none of the Parties will be under any
     legal obligation with respect to such a transaction by virtue of this Agreement, any other
     written or oral expression or otherwise, except for the rights and obligations specifically
     agreed to herein. Neither the Company nor any advisor to the Company, nor any of their
     respective Representatives shall have any legal, fiduciary or other duty to any prospective or
     actual purchaser with respect to the manner in which any sale process is conducted. You
     further acknowledge and agree that the Company reserves the right, in its sole discretion, to
     conduct the process leading up to a Possible Transaction, if any, as the Company and its
     Representatives determine, including, without limitation, by negotiating with any third party
     and entering into a preliminary or definitive agreement with a third party, rejecting any and
     all proposals made by you or any of your Representatives with regard to a Possible
     Transaction, and terminating discussions and negotiations with you at any time and for no
     reason and that you have no right to participate in any Possible Transaction whether by virtue
     of this Agreement, any other written or oral expression or otherwise. Furthermore, nothing
     contained in this Agreement nor the furnishing of Confidential Information shall be construed
     as granting or conferring any rights by license or otherwise in any intellectual property of the


                                                                                                        6
18-13648-smb     Doc 685       Filed 04/03/19 Entered 04/03/19 20:55:10                 Main Document
                                            Pg 21 of 42




    Company, except for the limited right of use expressly set forth herein. All right, title and
    interest in the Confidential Information shall remain with the Company.

            6. No Waiver of Privilege. To the extent the Confidential Information includes
    materials subject to work product, attorney-client or similar privilege, the Company is not
    waiving, and shall not be deemed to have waived or diminished, its attorney work-product
    protections, attorney-client privileges or similar protections and privileges as a result of
    disclosing any Confidential Information to you or any of your Representatives.

             7. No Solicitation. In consideration of and as a condition to the Confidential
    Information and Transaction Information being furnished to you, you hereby agree that, for a
    period of eighteen ( 18) months from the date hereof or such earlier date as the Target or the
    Company ceases to be active in the helicopter leasing market, neither you nor any of your
    affiliates will, directly or indirectly, solicit, interfere with or endeavor to entice away, offer to
    employ or employ (including, without limitation, as an independent contractor) any of the
    current officers or employees of the Company or any of its subsidiaries without obtaining the
    prior written consent of Target; provided that nothing herein shall restrict you or any of your
    affiliates from (i) making any general solicitation for employment by use of advertisements in
    the media that is not specifically directed at employees of the Company and (ii) hiring any
    such employee who responds to any such general solicitation or who first contacts you or
    your Representatives regarding employment without any solicitation in violation of this
    paragraph 7.

            8. Material Non-Public Information. You acknowledge and agree that you are
     aware (and that your Representatives are aware or, upon providing any Confidential
     Information or Transaction Information to such Representatives, will be advised by you) that
     Confidential Information and Transaction Information being furnished to you may contain
     material non-public information regarding the Company and that the United States securities
     laws generally prohibit any persons who have such material, non-public information from
     purchasing or selling securities of the Company on the basis of such information or from
     communicating such information to any person under circumstances in which it is reasonably
     foreseeable that such person is likely to purchase or sell such securities on the basis of such
     information.

              9. Remedies.      You recognize and acknowledge the competitive value and
     confidential nature of the Confidential Information and the Transaction Information and the
     damage that would result to the Company and its affiliates if any of the Confidential
     Information and/or the Transaction Information is disclosed to any third party. You hereby
     agree that any breach of this Agreement by you or any of your Representatives would result
     in irreparable harm to the Company, that money damages would not be a sufficient remedy
     for any such breach of this Agreement and that the Company shall be entitled to equitable
     relief, including injunction and specific performance, as a remedy for any such breach or
     threatened breach and that neither you nor your Representatives shall oppose the granting of
     such relief. Such relief shall be available without the obligation to prove any damages
     underlying such breach or threatened breach. You further agree to waive, and to use
     commercially reasonable efforts to direct your Representatives to waive, any requirement for
     the securing or posting of any bond in connection with any such remedy. Such remedies
     shall not be deemed to be the exclusive remedies for a breach by you of this Agreement but
     shall be in addition to all other remedies available at law or equity to the Company. In the
     event of a breach of any obligations under this Agreement by you or your Representatives,
     you shall, immediately fo llowing the discovery of such breach, give notice to the Company of

                                                                                                        7
18-13648-smb     Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10             Main Document
                                           Pg 22 of 42




    the nature of such breach and, upon consultation with the Company, take all necessary steps
    to limit the extent of such breach. In the event of litigation relating to this Agreement, if a
    court of competent jurisdiction determines that you or any of your Representatives have
    breached this Agreement, then you shall be liable and pay to the Company the reasonable
    legal fees incurred by the Company in connection with such litigation, including, without
    limitation, any appeal therefrom.

            10. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
    governed by, construed and enforced in accordance with the laws of the State of New York,
    without regard to the conflict of laws provisions thereof. You hereby irrevocably and
    unconditionally consent to submit to the exclusive jurisdiction of the courts of the State of
    New York located in New York County (except that in the event that Target or any of its
    direct or indirect subsidiaries becomes the subject of any bankruptcy cases under chapter 11
    of Title 11 of the United States Code, then the presiding bankruptcy court, or, if under
    applicable law exclusive jurisdiction over such matters is vested in federal courts, the United
    States District Court for the Southern District of New York) (collectively, the "New York
    Courts") for any lawsuits, actions or other proceedings arising out of or relating to this
    Agreement and agree not to commence any such lawsuit, action or other proceeding except in
    such courts. You further agree that service of any process, summons, notice or document by
    mail to your address set forth below shall be effective service of process for any lawsuit,
    action or other proceeding brought against you in any such court. Service made in such
    manner, to the fullest extent permitted by applicable law, shall have the same legal force and
    effect as if served upon such party personally within the State of New York. Nothing herein
    shall be deemed to limit or prohibit service of process by any other manner as may be
    permitted by applicable law. You hereby irrevocably and unconditionally waive any
    objection to the laying of venue of any lawsuit, action or other proceeding arising out of or
    relating to this Agreement in the New York Courts, and hereby further irrevocably and
    unconditionally waive and agree not to plead or claim in any such court that any such lawsuit,
    action or other proceeding brought in any such court has been brought in an inconvenient
    forum. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LAWSUIT,
    CLAIM OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS
    AGREEMENT IS EXPRESSLY AND IRREVOCABLY WAIVED.

            11. Authority to Enter into Agreement. You hereby represent and warrant to the
     Company that this Agreement has been duly authorized, executed and delivered by one of
     your officers and is enforceable in accordance with its terms.

             12. Third Party Beneficiaries. Each person included in the definition of the
     Company, other than Target, is an express third-party beneficiary of, and shall have the right
     to enforce the terms of, this Agreement.

             13. Entire Agreement. This Agreement constitutes the entire agreement between the
     Parties regarding the subject matter hereof, and supersedes all negotiations, understandings,
     arrangements and agreements, oral or written, made prior to the execution hereof. In the
     event of any conflict between this Agreement, on the one hand, and the terms of any
     confidentiality legend set forth in a confidential information memorandum (or similar
     documents) related to a Possible Transaction or the terms of any "click-through" agreement
     related to an internet-based data room or similar repository of Confidential Information, on
     the other hand, the terms of this Agreement shall govern.



                                                                                                  8
18-13648-smb     Doc 685      Filed 04/03/19 Entered 04/03/19 20:55:10              Main Document
                                           Pg 23 of 42




           14. Assignment. This Agreement and the rights and obligations herein may not be
    assigned or otherwise transferred, in whole or in part, by you without the written consent of
    Target. The benefits of this Agreement shall inure to the respective successors and permitted
    assigns of the Parties hereto and the obligations and liabilities of the Parties under this
    Agreement shall be binding upon their respective successors and permitted assigns. Any
    attempted assignment not in compliance with this Agreement shall be void ab initio.

            15. No Modification. No provision of this Agreement can be waived, modified or
    amended without the prior written consent of a duly authorized officer of the parties hereto,
    which consent shall specifically refer to the provision to be waived, modified or amended and
    shall explicitly make such waiver, modification or amendment. It is understood and agreed
    that no failure or delay by the Company in exercising any right, power or privilege hereunder
    shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any
    other or further exercise thereof or the exercise of any other right, power or privilege
    hereunder. The failure of a party to insist upon strict adherence to any term of this
    Agreement on one or more occasions shall not be considered a waiver or deprive that party of
    the right thereafter to insist upon strict adherence to that term or any other term of this
    Agreement.

            16. Counterparts. This Agreement may be executed in counterparts and exchanged
    by electronic means, each of which shall be deemed an original and all such counterparts
    shall together constitute one instrument.

             17. Severability. If any term or provision of this Agreement is found to violate any
    statute, regulation, rule, order or decree of any governmental authority, court, agency or
    exchange, such invalidity shall not be deemed to affect any other term or provision hereof or
    the validity of the remainder of this Agreement, and there shall be substituted for the invalid
    term or provision a substitute term or provision that shall as nearly as possible achieve the
    intent of the invalid term or provision.

             18. Term. This Agreement shall expire upon the expiration of the Confidentiality
     Period; provided that the final sentence of Section 3 of this Agreement shall survive such
     termination; and providedfurther, that any liability for breach of this Agreement arises prior
     to termination, such liability shall survive such termination.

             19. Notices. All notices to be given to the Company hereunder shall be in writing and
     by electronic mail or fax, or delivered personally or by overnight courier, addressed to
     Waypoint Leasing Holdings Ltd. c/o Waypoint Leasing Services LLC, 19 Old Kings
     Highway South, Darien, CT 06820 ATTN: Todd Wolynski. All notices to be given to you
     hereunder shall be in writing and delivered personally or by overnight courier, addressed to:
     LCI Helicopters (Ireland) Limited, C/0 Lease Corporation International Limited, 6 George's
     Dock, IFSC, Dublin 1, Ireland, Attn: General Counsel (copied to: Libra Group Services
     Limited, 13-14 Hobart Place, London SWl W OHH, UK, Attn: Group General Counsel).



                             [Remainder of Page Intentionally Left Blank]




                                                                                                      9
18-13648-smb     Doc 685       Filed 04/03/19 Entered 04/03/19 20:55:10               Main Document
                                            Pg 24 of 42




           Please confirm your agreement with the foregoing by signing and returning one copy
    of this letter to the undersigned, whereupon this Agreement shall become a binding
    agreement between you and Target.

                                                               Very truly yours,

                                                               WA YPOINT LEASING HOLDINGS LTD.




                                                                     Name: Hooman Yazhari
                                                                     Title: Director


    Accepted and agreed as of
    the date first written above:

    LCI HELICOPTERS (IRELAND) LIMITED




    By:
           Name:
           Title:




                                    Signature Page to Confidentiality Agreement
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 25 of 42




                                   EXHIBIT B

                                 December Letter
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 26 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 27 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 28 of 42




                                   EXHIBIT C

                                 February Letter
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 29 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 30 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 31 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 32 of 42




                                   EXHIBIT D

                                   March Letter
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 33 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 34 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 35 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 36 of 42


                                    Exhibit A

                             December 27, 2018 Letter
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 37 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 38 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 39 of 42


                                     Exhibit B

                              February 14, 2019 Letter
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 40 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 41 of 42
18-13648-smb   Doc 685   Filed 04/03/19 Entered 04/03/19 20:55:10   Main Document
                                      Pg 42 of 42
